DETAILED ACTION
This final Office action is in response to the claims filed August 24, 2021.
Status of claims: claims 14-23 are cancelled; claims 1-13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3084957U (hereinafter “’957U”) in view of FR 2345577 to Bloscop.
’957U discloses a door viewer cover comprising:
a first disc 31 including a hole 31d through a thickness of the first disc, wherein the hole is sized to mate with a door viewer on an inside of a door to allow a user to look through the hole and through the door viewer, and wherein a center of the hole is offset from a center of the first disc; 
a second disc 32 stacked on the first disc, wherein the second disc is sized to cover at least the hole to selectively block the user from looking through the hole; and 

’957U fails to disclose that the pin is integrally formed with the second disc and comprises the head configured to be compressed for a snap-fit with the first disc, wherein the head defining the pivot axis includes a split defined therein extending along an axial direction of the pin so that the head is configured to be compressed for the snap-fit with the first disc.
On the other hand, Bloscop teaches of a pin 24 integrally formed on a first element 2 of a door viewer cover (see Fig. 1) and wherein the head of the pin is configured to be compressed for a snap-fit with a second element of the door viewer cover, wherein the head includes a split defined therein extending along an axial direction of the pin so that the head is configured to be compressed for the snap-fit with the first disc. (see annotated figure below and portion of machine translation of Bloscop below)

    PNG
    media_image1.png
    84
    613
    media_image1.png
    Greyscale

[AltContent: textbox (axis)][AltContent: arrow][AltContent: rect][AltContent: rect] 
    PNG
    media_image2.png
    749
    696
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the ‘957U pin with the second disc and swap the pin 33 of ‘957U with pin 24, as taught by Bloscop, in order to facilitate detachable connection between the first and second discs as well as since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (claim 1)
’957U, as applied above, discloses the pin comprises the head on a distal end of the pin, the head having a first diameter that is bigger than a second diameter at a base of the pin (see FIG. 1 of Bloscop). (claim 2)
‘957U, as applied above, further discloses wherein the head is inserted for a snap fitting in a hole in the first disc 31, the pin not being fixed to the first disc so that the first disc may rotate relative to the pin. (claim 3)

‘957U, as applied above, further discloses wherein the head comprises a gap configured to allow the head to be resiliently compressed so that the first diameter is reduced. (see FIG. 1 of Bloscop) (claim 5)
‘957U, as applied above, further discloses wherein the gap is configured to allow the head to be compressed so that the first diameter is substantially the same as the second diameter. (see FIG. 1 of Bloscop) (claim 6)
’957U, as applied above, further discloses wherein the hole is one of a counter bored hole, a counter sunk hole and a straight hole (claim 9) 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ’957U in view of Bloscop, as applied to claims 1-6 and 9 above, in further view of US 2008/0050202 to Liu.
‘957U, as applied above, fails to disclose wherein the gap is off-center from a central axis of the pin towards an outer edge of the door viewer.
Liu teaches of a pin 30 that includes a gap that is off-center from a central axis of the pin towards an end of the pin. (see FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of ‘957U, as taught by Liu, in order to minimize the likely hood of permanent deformation of the pin due to removal of the second disc from a certain direction as well as since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. (claim 7)
‘957U, as applied above, fails to disclose that the first diameter is off-center from a central axis of the pin towards the hole.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of ‘957U, as taught by Liu, in order to minimize the likely hood of permanent deformation of the pin due to removal of the second disc from a certain direction as well as since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. (claim 8)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ’957U in view Bloscop, as applied to claims 1-6 and 9 above, in further view of US 177432 to Smith.
‘957U, as applied above, fails to disclose wherein the first disc comprises at least one scallop in an outer perimeter of the first disc. 
Smith teaches of a first disc that comprises at least one scallop in an outer perimeter of the first disc. (see FIG. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one scallop in an outer perimeter of the ‘957U first disc, as taught by Smith, in order to facilitate engagement and movement of the second disc. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ’957U in view Bloscop, as applied to claims 1-6 and 9 above, in further view of Smith in view of US 3734360 to Brown.
’957U, as applied above, fails to disclose the discs include scallops and rotation indicators.
Smith teaches of a first disc that comprises two scallops on a perimeter of the first disc.

Brown teaches of two rotation indicators on a cover. (see FIG. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include two rotation direction positioned on the second disc over the two scallops, when the second disc is in the blocking position, as taught by Brown, in order to indicate to the user which direction to rotate the ‘957U second disc. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ’957U in view Bloscop, as applied to claims 1-6 and 9 above, in further view of US 2999523 to Amdur et al. (hereinafter “Amdur”).
‘957U, as applied above, fails to disclose wherein the second disc comprises a blind hole on a side opposite the first disc. 
Amdur teaches of a second element 4 with a blind hole 11 on a side opposite a first element 3 on a door cover.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a blind hole in the second disc of ‘957U, as taught by Amdur, in order to allow for the insertion of an ornamental element within said blind hole; thus improving the aesthetics of the door viewer cover. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ’957U in view of Bloscop in view of Amdur, as applied to claim 12 above. 
‘957U, as applied above, further discloses an insert in the blind hole. 
However, Amdur fails to disclose that the insert is metal.
. 

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 
On page 6 of the applicant’s response filed August 24, 2021, the applicant contends:

    PNG
    media_image3.png
    145
    649
    media_image3.png
    Greyscale

First, FR 577, not JP ‘957, is cited for teaching of a pin that is “integrally formed with the second disc” and a pin that is configured to be “compressed for a snap-fit with the first disc,” as recited in claim 1.
Second and contrary to the applicant’s assertion, there is in fact a “logical reason to have modified JP 957.” More specifically and as noted in the rejection above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the ‘957U pin with the second disc and swap the pin 33 of ‘957U with pin 24, as taught by Bloscop, in order to facilitate detachable connection between the first and second discs as well as since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.


On pages 6-7 of the applicant’s response filed August 24, 2021, the applicant contends:

    PNG
    media_image4.png
    344
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    186
    643
    media_image5.png
    Greyscale

	In response to applicant's arguments against the references individually, it should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634